

	

		III

		109th CONGRESS

		1st Session

		S. RES. 189

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Smith (for himself

			 and Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating Michael Campbell for his

		  victory in the U.S. Open golf tournament and celebrating the relationship

		  between the United States and New Zealand.

	

	

		Whereas

			 on June 19, 2005, Michael Campbell, a citizen of New Zealand, won the United

			 States Golf Association’s Open Championship (U.S. Open);

		Whereas

			 the U.S. Open was held at Pinehurst No. 2, one of the most storied and

			 difficult courses in professional golf;

		Whereas

			 Michael Campbell’s even par 280 was 2 strokes better than any other golfer in

			 the field;

		Whereas

			 Michael Campbell showed great perseverance and resolve by becoming the first

			 golfer to come from behind to win the U.S. Open in 7 years;

		Whereas

			 Michael Campbell became the first New Zealander to win one of golf’s 4 major

			 tournaments since Bob Charles won the British Open in 1963;

		Whereas

			 New Zealand has long been a prominent fixture on the stage of international

			 sports, winning 2 of the last 3 America’s Cup yacht races and 3 gold medals and

			 2 silver medals at the 2004 Summer Olympic Games in Athens, Greece;

		Whereas

			 the competitive spirit and success of these athletes is reflective of the

			 bravery and skill of New Zealand’s seagoing indigenous explorers, the Maori, of

			 whom Michael Campbell is a descendent;

		Whereas

			 Michael Campbell’s Maori-Scottish heritage is representative of the great

			 cooperation between, and harmonious blending of, Polynesian and European

			 cultures;

		Whereas

			 New Zealand was a staunch ally in every major conflict of the 20th Century and

			 its people made heroic efforts and enormous sacrifices to help protect freedom

			 and democracy throughout the world;

		Whereas

			 New Zealand has contributed regularly to international peacekeeping operations,

			 remains steadfast in their alliance in the fight against terrorism and

			 extremism, and continues to assist in the reconstruction of Iraq and

			 Afghanistan; and

		Whereas

			 New Zealand remains a close ally: Now, therefore, be it

		

	

		That the Senate—

			(1)commends Michael Campbell for his

			 outstanding achievement in winning the U.S. Open;

			(2)celebrates Michael Campbell’s victory as a

			 proud moment for New Zealand;

			(3)recognizes Michael Campbell’s victory as an

			 opportunity to—

				(A)highlight the strong relationship and rich

			 history between the United States and New Zealand; and

				(B)foster greater collaboration and friendship

			 between these 2 great nations; and

				(4)expresses arohanui to the peoples of

			 Aotearoa, our friends in the Land of the Long White Cloud.

			

